NOTICE OF ALLOWABILITY 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on March 25, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of United States Patent No. 9,849,563 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Katherine Scholz (Reg. No. 73,341) on April 28, 2022.

The application has been amended as follows: 
	
Please amend dependent claim 10.
IN THE CLAIMS:

10. (Currently amended) The abrasive article of claim 1 [[9]], wherein the plurality of nonwoven fibers are bonded together at a plurality of intersection points between the fibers.

Reasons for Allowance
Claims 1-8 and 10-15 have been found allowable over the cited prior art of record.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious all the cumulative limitations of independent claim 1 with particular attention to “a binder to adhere the shaped abrasive particles to the plurality of nonwoven fibers, the binder including a resole phenolic resin and an aliphatic tack modifier, and the amount of resole phenolic resin includes from 60 to 98 weight percent of the combined weight of the resole phenolic resin and the aliphatic tack modifier” and of independent claim 11 with particular attention to the steps of “coating a binder to the nonwoven fibrous substrate, the binder including a resole phenolic resin and an aliphatic tack modifier, and the amount of resole phenolic resin includes from 60 to 98 weight percent of the combined weight of the resole phenolic resin and the aliphatic tack modifier; conveying the nonwoven fibrous substrate through an electric field”.
WO 2014/137972 Al to 3M Innovative Properties Company (hereinafter “3M”) teaches an abrasive article (See Abstract; page 9, ll. 7-18; FIG. 1B of 3M), comprising: a nonwoven fibrous substrate comprising a plurality of fibers (page 3, ll. 20-22 of 3M); and a plurality of shaped abrasive particles (page 9, ll. 16- 18; FIG. 1B of 3M), each shaped abrasive particle adhered to a corresponding fiber (page 9, ll. 16-18; FIG. 1B of 3M), wherein each shaped abrasive particle has a length (L) and a width (W) determined in a direction substantially orthogonal to the length (page 6, ll. 11-15 of 3M), the ratio of the length to the width defining an aspect ratio (L/W) of at least 1.1 (page 6, ll. 11-15 of 3M), further wherein each abrasive particle is oriented relative to its corresponding fiber (FIG. 1B of 3M), additionally wherein more than 50% of the abrasive particles are oriented with respect to their corresponding fiber such that the abrasive particle length extends generally outwardly away from a surface of the corresponding fiber as determined visually using the Orientation Test (page 9, ll. 7-18; FIG. 1B of 3M).
United States Patent No. 5,366,523 to Rowenhorst et al. (hereinafter “Rowenhorst”) teaches an abrasive article comprising a binder and abrasive grits, wherein the abrasive grits comprise abrasive particles having specified shapes (See Abstract of Rowenhorst). In order to efficiently align the abrasive particles of this invention on the backing, Rowenhorst teaches the abrasive particles are preferably coated in an electrostatic field (col. 3, ll. 8-11 of Rowenhorst). During the manufacture of the coated abrasive article, Rowenhorst teaches the triangular-shaped abrasive particles are applied into the make coat by electrostatic coating techniques (col. 5, Il. 33-35 of Rowenhorst). Rowenhorst teaches the preferred orientation of the abrasive particles is easier to maintain when the space between the particles is so small that the particles do not have sufficient room to tip over during deposition (col. 5, ll. 57-60 of Rowenhorst).
United States Pre-Grant Patent Application Publication No. 2011/0289854 A1 to Moren et al. (hereinafter “Moren”) teaches a method of applying particles to a coated backing (See Abstract of Moren).  In carrying out the method, Moren teaches a backing is advanced along a web path past a coater which applies a resin forming a make coat on a first major surface of the backing thereby creating a coated backing (par. [0021] of Moren). Moren teaches the coated backing is guided along the web path by appropriate guide rolls such that the coated backing is positioned above and generally parallel to a conveyor belt with the make coat on the backing facing the conveyor belt (par. [0021] of Moren). Located prior to an electrostatic field generating apparatus, with respect to the conveyor belt's direction of travel, Moren teaches a first particle feeder and a second particle feeder apply a first particle layer and a second particle layer onto a support surface of the conveyor belt (par. [0021] of Moren). Moren teaches the second particle feeder 42 is located before the first particle feeder with respect to the conveyor belt's direction of travel (par. [0021] of Moren). The first particle feeder applies the first particle layer over the second particle layer on the conveyor belt (par. [0021] of Moren). After application of the particle layers, Moren teaches the conveyor belt moves the first and the second particle layers through an electrostatic field created by the electrostatic field generating apparatus (par. [0021] of Moren). Moren teaches the coated backing is also guided by the web path through the electrostatic field above the conveyor belt (par. [0021] of Moren). Thereafter, due to electrostatic attraction, Moren teaches at least some of the first particles in the first particle layer are picked up off of the conveyor belt and become attached to the coated backing (par. [0022] of Moren). Similarly, Moren teaches at least some of the second particles in the second particle layer are picked up off of the support surface of the conveyor belt and become attached to the coated backing (par. [0022] of Moren).
However, there is no obvious reason to modify the teachings of 3M using the teachings of either Rowenhorst or Moren or both Rowenhorst and Moren and teach “a binder to adhere the shaped abrasive particles to the plurality of nonwoven fibers, the binder including a resole phenolic resin and an aliphatic tack modifier, and the amount of resole phenolic resin includes from 60 to 98 weight percent of the combined weight of the resole phenolic resin and the aliphatic tack modifier” according to Applicant’s independent claim 1 or “coating a binder to the nonwoven fibrous substrate, the binder including a resole phenolic resin and an aliphatic tack modifier, and the amount of resole phenolic resin includes from 60 to 98 weight percent of the combined weight of the resole phenolic resin and the aliphatic tack modifier; conveying the nonwoven fibrous substrate through an electric field” according to Applicant’s independent claim 11.
Lastly, the terminal disclaimer filed on March 25, 2022 disclaiming the terminal portion of any patent granted on the present application which would extend beyond the expiration date of United States Patent No. 9,849,563 has rendered moot the rejection of claims 1-10 on the ground of nonstatutory double patenting as set forth in the Final Official action mailed February 28, 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Work Group 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731